 In theMatter Of MIKEBENTON, D/E/AGENERAL BROADCASTING CO.,EMPLOYERandINTERNATIONALBROTHERHOOD OF ELL'CTRICAI.WORKERS,LOCAL 1193 (A. F. OFL.), PETITIONERCase No. 10-RC-337.-Decided January 31, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer interposed an answer herein denying that he isengaged in interstate commerce.He operates a radio broadcastingstation in Atlanta, Georgia, on AM and FM wave lengths, known asStations WBGE and WBGE-FM, respectively, under license from theFederal Communications Commission.The station is heard not onlyin Georgia, but in other States.A substantial number of the station'sprograms are devoted to the broadcast of sporting events which takeplace outside the State of Georgia.Descriptions of such events aregenerally received by the Employer by telegraph or by other means,and thereafter broadcast.The Employer occasionally makes directbroadcasts of out-of-the-State sporting events.Local programsconsist largely of the broadcast of electrical transcriptions.These'At the hearing,on November 9, 1948, a date agreed upon by the Employer and hisattorney, the Employer's attorneymade a motion to adjourn the hearing until November18, 1948, on the ground that he hada trial engagementin the Civil Court, FultonCounty,Georgia.Thehearing officer adjourned the hearing until the following day and deniedcounsel's motion for a longer adjournment, butsubject torenewal on the following day.On the day to which the hearing hadbeen adjourned,neither theEmployer,his attorney,nor other representative appeared, and no further request foradjournment of the hearingwas made. The hearing, therefore, proceeded without the Employerbeing represented.Under thecircumstances,we believethe hearing officer did not abuse his discretion inproceeding with the hearingas aforesaid.*Reynolds, Murdock, and Gray81 N. L. R B., No. 73.422 GENERAL BROADCASTING CO.423transcriptions are produced and manufactured outside the State ofGeorgia.The Employer obtains its news ticker service through thePress Association, a radio subsidiary of the Associated Press, whichgathers news on a Nation-wide basis and has transmission outlets invarious sections throughout the United States.The Employer adver-tises in "Broadcast," a trade magazine which has a national circulation.A considerable portion of the Employer's revenue is obtained from thebroadcast of commercial programs for companies selling nationallyadvertised products such as Fels-Naptha soap, Ruppert beer, Adamshats, Ford motors, Old Gold cigarettes, and Sinclair oil.Nationalaccounts are handled for the Employer by a New York advertising.agency.We find, contrary to the contention of the Employer, that heis engaged in commerce within the meaning of the National LaborRelations Act 22.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act: All studio technicians and transmittertechnicians at the Employer's Atlanta, Georgia, Radio StationsWBGE and WBGE-FM, excluding the chief engineer and all othersupervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employeesfMatter of West Central Broadcasting Company,77 N. L.R. B. 366 ;Matter of WesternGateway Broadcasting Corporation,77 N.L.R. B. 49;Matter of StationWBRE,57 N. L.B. B. 1611;Matterof LosAngeles Broadcasting Company,Inc.,4 NL R. B. 443. 424DECISIONSOF NATIONALLABOR RELATIONS BOARDwho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement,to deter-mine whether or not they desire to be represented, for purposes ofcollective bargaining,by International Brotherhood of ElectricalWorkers,Local 1193(A. F. of L.).